Case 3:20-cv-00756-DMS-AHG Document 52 Filed 05/05/20 PageID.1612 Page 1 of 2



  1   MONIKA Y. LANGARICA (SBN 308518)(mlangarica@aclusandiego.org)
  2   JONATHAN MARKOVITZ (SBN 301767)(jmarkovitz@aclusandiego.org)
      KIMBERLY GRANO (SBN 328298)(kgrano@aclusandiego.org)
  3   BARDIS VAKILI (SBN 247783)(bvakili@aclusandiego.org)
  4   DAVID LOY (SBN 229235)(davidloy@aclusandiego.org)
      ACLU FOUNDATION OF SAN DIEGO &
  5   IMPERIAL COUNTIES
  6   P.O. Box 87131
      San Diego, CA 92138-7131
  7   Telephone: (619) 398-4493
  8
  9   Counsel for Plaintiff-Petitioners
 10
                          UNITED STATES DISTRICT COURT
 11                     SOUTHERN DISTRICT OF CALIFORNIA
 12
 13   Adrian RODRIGUEZ ALCANTARA, et al.,                Case No. Case No. 20cv756 DMS
                                                         (AHG)
 14                   Plaintiffs-Petitioners,
                                                         PLAINTIFF-PETITIONERS’
 15                                                      EX PARTE APPLICATION
            v.                                           TO MODIFY MAY 4
 16                                                      PROTECTIVE ORDER AND
      Gregory J. ARCHAMBEAULT, San Diego                 OPPOSITION TO
 17                                                      DEFENDANT-
      Field Office Director, Immigration and             RESPONDENTS’ EX PARTE
 18   Customs Enforcement, et al.,                       APPLICATION FOR
                                                         CONFIRMATION OF
 19                                                      PROTECTIVE ORDER
 20                   Defendant-Respondents.
 21
 22
            Plaintiff-Petitioners Adrian Rodriguez Alcantara et al., through their attorney
 23
      of record, Bardis Vakili, respectfully apply to this Court ex parte for modification of
 24
      the protective order entered in this case on May 4, 2020. Because Defendants-
 25
      Respondents’ Ex Parte Application for Confirmation of Protective Order raises
 26
      similar issues, Plaintiff-Petitioners also oppose that application through the brief
 27
      accompanying their request for modification.
 28
                                                1.
Case 3:20-cv-00756-DMS-AHG Document 52 Filed 05/05/20 PageID.1613 Page 2 of 2



  1         This application is supported by the concurrently-filed supporting
  2   Memorandum of Points and Authorities, and the declaration attached thereto; on all
  3   papers, pleadings, records, and filed in this case; on all matters of which judicial
  4   notice may be taken; and on such other argument and/or evidence as may be
  5   presented to this Court at a hearing on this application.
  6         Plaintiff-Petitioners have informed opposing counsel of this application and
  7   opposition.
  8
  9
 10                                                 Respectfully submitted,
 11
 12   DATED: May 5, 2020                            ACLU FOUNDATION OF SAN
                                                    DIEGO & IMPERIAL COUNTIES
 13
 14                                                 s/ Bardis Vakili
                                                    BARDIS VAKILI
 15
 16                                                 Attorneys for Plaintiff-Petitioners

 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               2.
